I concur in the judgment, for the reason that, if the custody and care of the caps was made an issue in the case by the pleadings, or the evidence, or both, the plaintiff produced no proof of want of due care in the custody and use of the caps, unless the finding of the cap by the boy was some evidence, and this could only be inferred under the maxim res ipsa loquitur.
This maxim, however, cannot be invoked, for the reason that there is no evidence that the cap found was the property of, or under the control of the defendant. It was, therefore, not incumbent on the court to give a charge on the question of care in the custody and use of the caps.
I do not concur, however, in the proposition suggested in the last paragraph of the majority opinion, as it seems to me to contain confusing statements.